DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is advised the amendment document filed June 16, 2022 was not in compliance with the requirement of 37 CFR 1.121 or 1.4.  Specifically, including the proper status identifier on claim 17.  However, in the interest of compact prosecution the Examiner consider the response to be a valid response and examined all pending claims.  
In any future amendment Applicant is required to submit a complete listing of the claims with the correct status.
Response to Amendment
The amendment to claims 1, 3 – 12, 13, 15 and 17, and new claims 18 - 23, submitted June 16, 2022 is acknowledged and entered. 
The amendment to the specification, submitted June 16, 2022 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 13, filed June 16, 2022, with respect to the objection to the specification have been fully considered and are persuasive in view of the amendment.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see page 13, filed June 16, 2022, with respect to the rejection of claims 13, 14 and 16 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendment, cancellation of claim 16 and arguments presented.  The rejection of claims 13, 14 and 16 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see page 13, filed June 16, 2022, with respect to the rejection of claims 1 - 12 under 35 USC 101 have been fully considered and are persuasive in view of the claim amendment, cancellation of claim 2 and arguments presented.  The rejection of claims rejection of claims 1 - 12 under 35 USC 101 has been withdrawn.
Applicant’s arguments, see pages 13 - 14, filed June 16, 2022, with respect to the rejection of claims 1, 2, 11 and 12 under 35 USC 102(a)(1) and (a)(2) in view of Conrad et al. have been fully considered and are persuasive in view of the claim amendment, cancellation of claim 2 and arguments presented.  The rejection of claims rejection of claims 1, 2, 11 and 12 under 35 USC 102(a)(1) and (a)(2) has been withdrawn.
Applicant’s arguments, see page 14, filed June 16, 2022, with respect to the rejection of claims 1, 2, 11 and 12 under 35 USC 102(a)(1) in view of Boelens et al. have been fully considered and are persuasive in view of the claim amendment, cancellation of claim 2 and arguments presented.  The rejection of claims rejection of claims 1, 2, 11 and 12 under 35 USC 102(a)(1) has been withdrawn.
Applicant’s arguments, see page 15, filed June 16, 2022, with respect to the rejection of claims 1, 2, 11 and 12 under 35 USC 102(a)(1) in view of Ford have been fully considered and are persuasive in view of the claim amendment, cancellation of claim 2 and arguments presented.  The rejection of claims rejection of claims 1, 2, 11 and 12 under 35 USC 102(a)(1) has been withdrawn.
Applicant’s arguments, see pages 13 - 14, filed June 16, 2022, with respect to the rejection of claims 13 and 14 under 35 USC 102(a)(1) and (a)(2) in view of Conrad et al. have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims rejection of claims 13 and 14 under 35 USC 102(a)(1) and (a)(2) has been withdrawn.
Applicant’s arguments, see pages 15 - 16, filed June 16, 2022, with respect to the rejection of claims 1 – 4 and 8 - 12 under 35 USC 103 in view of Conrad et al. have been fully considered and are persuasive in view of the claim amendment, cancellation of claim 2 and arguments presented.  The rejection of claims rejection of claims 1 – 4 and 8 - 12 under 35 USC 103 has been withdrawn.
Applicant’s arguments, see pages 15 - 16, filed June 16, 2022, with respect to the rejection of claims 15 - 17 under 35 USC 103 in view of Conrad et al. have been fully considered and are persuasive in view of the claim amendment, cancellation of claim 16 and arguments presented.  The rejection of claims rejection of claims 15 – 17 under 35 USC 103 has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geoffrey A. Zelley on August 12, 2022.
The application has been amended as follows: 
In the clams:
Claim 11, delete the current version and replace it with the following:
11.	The method according to claim 1, wherein the compound of formula (I) or a mixture of two or more compounds of formula (I) or a stereoisomer thereof or a mixture of two or more stereoisomers thereof, are for modifying the scent character of a
fragranced composition.

Allowable Subject Matter
Claims 1, 3 – 15 and 17 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by Applicant on June 16, 2022 and the arguments therein.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections made in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622